Citation Nr: 0830775	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for tinea pedis.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for tinea pedis finding that 
the veteran had not submitted new and material evidence to 
reopen the claim.  The RO confirmed this denial in a November 
2004 rating decision.  Irrespective of the RO's action, the 
Board must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for tinea pedis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The issue of entitlement to service connection for tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the service connection claim for tinea 
pedis in July 1995.  The veteran did not appeal the decision 
and it is now final.

2.  Evidence received since the July 1995 decision is not 
cumulative and raises a reasonable possibility of 
substantiating the service connection claim for tinea pedis.


CONCLUSION OF LAW

New and material evidence has been received since the July 
1995 Board decision and the service connection claim for 
tinea pedis is reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence

The RO originally denied entitlement to service connection 
for tinea pedis in October 1992 on the basis that the service 
medical records were negative and there was no evidence of 
chronicity since service.  The veteran appealed this decision 
to the Board.  In July 1995, the Board confirmed the RO's 
denial finding that there was no evidence of tinea pedis in 
service or competent evidence relating tinea pedis to 
service.  The veteran did not file an appeal and the Board's 
decision became final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d) (2007).  

The veteran filed a claim to reopen in October 2003.  

Prior unappealed decisions of the Board are final. 38 
U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

The evidence considered since the last final Board decision 
includes information from the veteran about private treatment 
he received for his tinea pedis from 1970 to 1980.  This 
relates to an unestablished fact necessary to substantiate 
the claim, as it shows a potential chronicity in the 
veteran's tinea pedis since service.  While the veteran 
previously alluded to this evidence, he gave a different 
address to contact the private physician.  Therefore, the 
information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

The veteran's claim to reopen the claim of service connection 
for tinea pedis based on new and material evidence has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for tinea pedis and the claim is 
reopened.


REMAND

The veteran maintains that he developed a rash on his feet in 
1967 known as "jungle rot" from wearing his boots in the 
climate in Vietnam.  He stated that by the time he left 
service it had cleared up but came back after he got out in 
August 1968.  He subsequently sought treatment again from 
1970 to 1980.  The veteran is competent to submit statements 
regarding his skin condition, as this is observable by a lay 
person.  See McCartt v. West, 12 Vet. App. 164 (1999).

The personnel records show the veteran served in the Republic 
of Vietnam from January 2, 1967 to January 1, 1968 and that 
from December 1966 to June 1967, he was a Lt Weapon 
Infantryman.  The first diagnosis of tinea pedis of record is 
on a VA clinical record in April 1990.  The medical record 
notes a history of intermittently scaly, red, very itchy skin 
rash on bottom of feet and between toes, which has occurred 
off and on for 20 years.  On physical examination, there was 
mild scaling on the bilateral feet with a few macerated areas 
between the toes.  The assessment was tinea pedis.
 
The veteran indicated that he sought treatment for tinea 
pedis from 1970 to 1980 from a Dr. Albert Stieler at 1005 
Medical Arts Building in San Antonio, Texas, 78205.  He also 
provided the phone number.  This is a different address and 
spelling of this doctor's name than previously mentioned by 
the veteran in February 1992.  Reasonable efforts should be 
made to obtain these records at the new address.  See 
38 C.F.R. § 3.159(c)(1).

The veteran also should be afforded a VA examination to 
determine whether the current tinea pedis is at least as 
likely as not related to the symptoms he experienced in 
service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter regarding 
his service connection claim for tinea 
pedis that satisfies all notice and 
assistance requirements including that of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Contact Dr. Albert Stieler at 1005 
Medical Arts Building, San Antonio, Texas, 
78205 and request any medical records 
reflecting treatment for tinea pedis from 
1970 to 1980.

3.  Schedule the veteran for a VA 
dermatology examination to determine 
whether the present tinea pedis is at 
least as likely as not related to the 
veteran's complaints of "jungle rot" on 
his feet in Vietnam.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

4.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


